Exhibit 10.8

SUMMARY OF DIRECTOR COMPENSATION

The following sets forth the compensation payable to Alere Inc.’s non-employee
directors as of December 31, 2016:

1. Base Cash Compensation

 

  •   Each non-employee director will receive Base Cash Compensation of $80,000
annually. Payments are made quarterly in arrears.

2. Additional Cash Compensation

 

  •   Each non-employee director will also receive the following annual
Additional Cash Compensation based upon his or her service on committees of the
Board:

 

Chair (annual Additional Committee Cash Compensation)   -Audit    $ 25,000  
-Compensation    $ 20,000   -Nominating/Governance    $ 20,000   Member (annual
Additional Committee Cash Compensation)   -Audit    $ 15,000   -Compensation   
$ 10,000   -Nominating/Governance    $ 10,000  

3. Equity Award

 

  •   Each director will receive a restricted stock unit (RSU) award that vests
one year from the date of grant. The fair value of the RSU award, on the date of
grant, is $200,000.